Name: Council Regulation (EU) 2017/719 of 7 April 2017 amending Regulation (EU) 2015/2192 on the allocation of the fishing opportunities under the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania for a period of four years
 Type: Regulation
 Subject Matter: European construction;  Africa;  international affairs;  fisheries;  Europe
 Date Published: nan

 22.4.2017 EN Official Journal of the European Union L 106/8 COUNCIL REGULATION (EU) 2017/719 of 7 April 2017 amending Regulation (EU) 2015/2192 on the allocation of the fishing opportunities under the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania for a period of four years THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 30 November 2006, the Council adopted Regulation (EC) No 1801/2006 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania (1) (the Partnership Agreement). (2) On 24 May 2016, the Council adopted Decision (EU) 2016/870 (2) on the conclusion of the Protocol setting out the fishing opportunities and financial contribution provided for in the Partnership Agreement for a period of four years from 16 November 2015 (the Protocol). (3) Council Regulation (EU) 2015/2192 (3) allocates among the Member States the fishing opportunities fixed under the Protocol. (4) Scientific advice by the Independent Joint Scientific Committee established under Article 4 of the Protocol identified a surplus of black hake and took note of the 2014 scientific advice of the IMROP (Institut Mauritanien de Recherches OcÃ ©anographiques et des PÃ ªches) confirming a surplus of squid and cuttlefish. (5) In accordance with Article 6(1)(a) of the Protocol, the Joint Committee established under Article 10 of the Partnership Agreement decided, at its meeting in Nouakchott on 15 and 16 November 2016, to modify the Protocol by introducing new fishing opportunities, within the available surplus, for freezer trawlers targeting black hake as a primary species and squid and cuttlefish as secondary species. (6) It is appropriate to allocate these new fishing opportunities among the Member States for the remainder of the period of application of the Protocol. (7) Since the introduction of new fishing opportunities has an impact on Union vessels' economic activities and planning of their fishing seasons, this Regulation should enter into force immediately after its publication. (8) Regulation (EU) 2015/2192 should be modified accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Article 1(1) of Regulation (EU) 2015/2192, the following point is added: (h) Category 2a  Black hake (freezer) trawlers: Spain: Black hake 3 500 tonnes Squid 1 450 tonnes Cuttlefish 600 tonnes Within this category, a maximum of 6 vessels may be deployed in Mauritanian waters at any one time.. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 2017. For the Council The President L. GRECH (1) OJ L 343, 8.12.2006, p. 1. (2) Council Decision (EU) 2016/870 of 24 May 2016 on the conclusion, on behalf of the European Union, of the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania for a period of four years (OJ L 145, 2.6.2016, p. 1). (3) Council Regulation (EU) 2015/2192 of 10 November 2015 on the allocation of the fishing opportunities under the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania for a period of four years (OJ L 315, 1.12.2015, p. 72).